1. Pit’s Motion for Temporary Stay (COA12-284)
2. Pit’s Petition for Writ of Supersedeas
3. Pit’s NOA Based Upon a Constitutional Issue
4. Pit’s PDR Under N.C.G.S. § 7A-31
5. Def’s Motion to Dismiss Appeal
6. Charlotte Observer and WCNC-TV’s Motion to Dismiss Appeal
1. Motion for Admission of John E. Stephenson, Jr. Pro Hac Vice
2. Motion for Admission of Jeffrey J. Swart Pro Hac Vice
1. Allowed 01/14/13; Dissolved the Stay 04/11/13
2. Denied
3. —
4. Denied
5. Allowed
6. Dismissed as Moot
1. Allowed 01/14/13
2. Allowed 01/14/13
Beasley, J., Recused